DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s species election in the reply filed on 12/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In response to species election, applicant elected Genus P of SEQ ID NO: 1, Genus W of cutaneous open wound, and Genus H of chitosan hydrogel.

Claim Status
Claims 1-20 are pending. 
Claims 8 and 10 are withdrawn as being directed to a non-elected invention, the election having been made on 12/1/2022.
Claims 1-7, 9, and 11-20 have been examined.

Priority
This application is a CON of 15/952,004 04/12/2018 ABN
15/952,004 has PRO 62/484,558 04/12/2017


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear with respect to the word “optional” for amino acid residues X1, X2, and X5-X7. The metes and bounds of claim 1 are indefinite because it is unclear whether the word “optional” means the X1, X2, and X5-X7 can be absent from the peptide formula resulting in a dipeptide X3-X4 or the “optional” is a redundant word without further limit amino acid residues to the selected amino acid residues for X1-X7. Claims 2-7, 9, and 11-20 are rejected as depending on claim 1. MPEP 2173.02 (I) states “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 13-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Xiao et al. (Front. Bioeng. Biotechnol. Conference Abstract: 10th World Biomaterials Congress, Montréal, Canada, 17 May-22 May, 2016, published online: 30 Mar 2016. See page 3) and evidenced by SoftChalk (https://moodle.skillscommons.org/ pluginfile.php/488/mod_resource/ content/1/mobile_pages/6-BIO168016.html., August 30, 2016). 
Claim 1 under broadest reasonable claim interpretation is drawn to a method of treating an epithelial would (e.g., skin wound) comprising topical administration of a formulation comprising the peptide formula of X1X2X3X4X5X6 X7 and a biomaterial to the patient in need.
Xiao et al. show administration of chitosan-collagen hydrogel (reading on the elected hydrogel species of chitosan as a biomaterial) with immobilized QHREDGS peptide (reading on the elected species of SEQ ID NO: 1) for accelerating epithelial/skin wound closure on skin wound, reading on skin epithelial lesion, as follows (p2, para 1 and Fig 3). Xiao et al. teach the  hydrogel comprising the peptide of QHREDGS applied topically to the skin wound site (p1, para 
    PNG
    media_image1.png
    204
    489
    media_image1.png
    Greyscale
3; p2, Fig 3). Xiao et al. further teach that the peptide of Ang1 (QHREDGS) has been recognized as an important regulator to treat inflammation and wound healing to accelerate wound healing by promoting re-epithelialization (p2, Discussion), reading on a method of 
    PNG
    media_image2.png
    502
    353
    media_image2.png
    Greyscale
treating skin inflammation comprising topical administration of a peptide (QHREDGS) immobilized chitosan hydrogel in claims 1-5 and 20.
With respect to claim 4, Xiao et al. show administration of chitosan-collagen hydrogel with immobilized QHREDGS peptide to treat skin epithelial membrane lesion/wound shown above (p1, para 3; p2, Fig 3). Xiao’s treatment of epithelial membrane opening wound (p2, Fig 3) is same as treatment of cutaneous opening wound as evidenced by SoftChalk’s teaching of skin epithelial membrane same as cutaneous membrane (See SoftChalk. p2, Fig 1; p3, para 2), reading on the elected species of epithelial wound as cutaneous opening. 
With respect to claim 6, Xiao et al. teach 50 μL hydrogel with conjugated Low-peptide was applied topically to the wound sites (p1, para 4), reading on the hydrogel comprising at least one biomaterial and a solvent.
With respect to claim 9, Xiao et al. teach the hydrogel comprising collagen and chitosan (p2, para 1 and Fig 3).
With respect to claim 13, Xiao et al. show administration of hydrogel comprising chitosan-collagen, which are biodegradable biomaterial (p2, para 1 and Fig 3). The specification disclosed “The stabilizer may be natural or synthetic, and is optionally biodegradable and/or bioerodable” [00109]. Thus, Xiao’s biodegradable collagen in the hydrogel reads on stabilizers.
With respect to claims 14-15 and 19, Xiao et al. show the immobilized peptide sequence is QHREDGS (p1, Introduction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7, 13, and 15-19 are further rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. as applied to claims 1-6, 9, 13-15, 19-20, and further in view of Radisic et al. (US 2013/0303457 A1).
Claim 7 is drawn to the hydrogel comprising a solvent of water.
Xiao et al. teach a method of treating skin by administering a chitosan hydrogel comprising immobilized peptide (QHREDGS) as applied to claims 1-6, 9, 13-15, and 19-20.
Xiao et al. do not explicitly teach the hydrogel comprising a solvent of water.
Similarly, Radisic et al. teach “Cell-protective peptides and uses thereof” (Abstract). Radisic et al. show the peptide of QHREDGS covalently linked to a biomaterial of Az-Chitosan hydrogel [0076, 0130]. Radisic et al. teach the formulation is administered in distill water or more desirably in saline, phosphate-buffered saline or 5% dextrose solution [0062, page 4], reading on a solvent of water in claims 6-7.
With respect to claim 13, Radisic et al. teach the formulation further comprising stabilizers [0062, page 4].
With respect to claims 15-19, Radisic et al. show the effective amount of the peptide QHREDGS (the instant SEQ ID NO.: 1) is 500 μM [0157, Fig 11].
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Xiao’s method and hydrogel composition with Radisic’s teaching of hydrogel formulation because Xiao et al. teach the use of a hydrogel composition comprising the peptide of QHREDGS and Radisic et al. teach a hydrogel formulation comprising the peptide of QHREDGS in saline, phosphate buffered saline or 5% dextrose solution comprising a solvent of water [0062, page 4]. The combination would have reasonable expectation of success because both references teach chitosan hydrogel comprising an immobilized peptide (QHREDGS).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. as applied to claims 1-6, 9, 13-15, 19-20 and further in view of Dini et al. (J. Microencapsul. 2003; 20: 375-385.).
Claim 11 is drawn to the hydrogel has an average molecular weight of about 100 Daltons (Da) to about 1,000,000 Da.
Xiao et al. teach a method of treating skin by administering a chitosan hydrogel comprising immobilized peptide (QHREDGS) as applied to claims 1-6, 9, 13-15, and 19-20.
Xiao et al. do not explicitly teach the hydrogel having an average molecular weight of about 100 Daltons (Da) to about 1,000,000 Da.
Dini et al. teach a method of making cross-linked chitosan hydrogel (Title and Abstract).
Dini et al. suggest commercial Chitosan of two different molecular weights (i.e. 70,000 and 750,000) obtained from Fluka Germany (p377, last para, Experimental Materials). Since the molecular weight of the peptide QHREDGS is much less than the two molecular weights of commercial chitosans, the average molecular weight of the chitosan hydrogel would be very close to the molecular weight of the chitosan, reading on the limitation of claim 11.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Xiao’s method and hydrogel composition with Dini's teaching of average molecular weight for a cross-linked chitosan hydrogel because (i) Xiao et al. teach the use of a chitosan hydrogel as a drug carrier and (ii) Dini et al. teach commercial Chitosan of two different molecular weights (i.e. 70,000 and 750,000) can be purchased from Fluka Germany (p377, last para, Experimental Materials). The combination would have reasonable expectation of success because both references teach chitosan.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. as applied to claims 1-6, 9, 13-15, 19-20 and further in view of Prajapati et al. (J Sci Technol. 2010; 21:43-52).
Xiao et al. do not explicitly teach viscosity of the chitosan hydrogel.

    PNG
    media_image3.png
    381
    616
    media_image3.png
    Greyscale
Prajapati et al. teach cross-linked chitosan hydrogel for topical application (Title and p43,introduction). Prajapati et al. suggest the viscosity of a chitosan hydrogel can be optimized ranging from 100-500 cps for Chitosan HW and 20-100 cps for chitosan LW (p44, Experimental Materials). Prajapati et al. further teach cross-linking can drastic increase viscosity (p46 last para bridging to p47 para I; p50, Table 1-2). Table 2 shows viscosity of cross-linked chitosan HW (G3 and G4) ranging from about 7892 to 13216 cps and cross-linked chitosan HW (G7 and G8) ranging from about 935 to 4028 cps, reading on the limitation of claim 12.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Xiao’s method and hydrogel composition with Prajapati’s teaching of cross-linked chitosan hydrogel for topical application because (a) Xiao et al. teach peptide cross-linked chitosan hydrogel for topical application and (b) Prajapati et al. teach cross-linking can drastic increase viscosity chitosan hydrogel for topical application and further show viscosity of cross-linked chitosan HW (G3 and G4) ranging from about 7892 to 13216 cps and cross-linked chitosan HW (G7 and G8) ranging from about 935 to 4028 cps (p46 last para bridging to p47 para I; p50, Table 1-2). The combination would have reasonable expectation of success because both references teach cross-linked chitosan hydrogel for topical application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9, 13-15, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,096,634 B2 (the ‘634 patent) in view of Xiao et al. (Front. Bioeng. Biotechnol. Conference Abstract: 10th World Biomaterials Congress, Montréal, Canada, 17 May-22 May, 2016, published online: 30 Mar 2016. See page 3). 
Claim 1 of the ‘634 patent disclosed a biomaterial conjugate comprising the peptide of QHREDGS (SEQID NO: 2) conjugated to a biomaterial.
Claims 2-3 of the ‘634 patent disclosed the biomaterial comprising chitosan.
Claims 1-3 of the ‘634 patent do not explicitly teach topical administration of the QHREDGS-chitosan conjugate to treat an epithelial wound.
Xiao et al. show administration of chitosan-collagen hydrogel (reading on the elected hydrogel species of chitosan as a biomaterial) with immobilized QHREDGS peptide (reading on the elected species of SEQ ID NO: 1) for accelerating epithelial/skin wound closure on skin 
    PNG
    media_image1.png
    204
    489
    media_image1.png
    Greyscale
wound, reading on skin epithelial lesion, as follows (p2, para 1 and Fig 3). Xiao et al. teach the  hydrogel comprising the peptide of QHREDGS applied topically to the skin wound site (p1, para 3; p2, Fig 3). Xiao et al. further teach that the peptide of Ang1 (QHREDGS) has been recognized as an important regulator to treat inflammation and wound healing to accelerate wound healing by promoting re-epithelialization (p2, Discussion), reading on a method of treating skin inflammation comprising topical administration of a peptide (QHREDGS) immobilized chitosan hydrogel in claims 1-5 and 20.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the QHREDGS-chitosan conjugate disclosed by claims 1-3 of the ‘634 patent with Xiao’s method of treating epithelial wound because (a) claims 1-3 of the ‘634 patent disclosed a QHREDGS-chitosan conjugate and (b) Xiao et al. show topical administration of QHREDGS immobilized chitosan hydrogel able to treat skin epithelial wound/lesion (p2, para 1 and Fig 3). The combination would have reasonable expectation of success because both references teach a biomaterial conjugate of QHREDGS-chitosan conjugate.
With respect to claim 6, Xiao et al. teach 50 μL hydrogel with conjugated Low-peptide was applied topically to the wound sites (p1, para 4), reading on the hydrogel comprising at least one biomaterial and a solvent.
With respect to claim 9, Xiao et al. teach the hydrogel comprising collagen and chitosan (p2, para 1 and Fig 3).
With respect to claim 13, Xiao et al. show administration of hydrogel comprising chitosan-collagen, which are biodegradable biomaterial (p2, para 1 and Fig 3). The specification disclosed “The stabilizer may be natural or synthetic, and is optionally biodegradable and/orbioerodable” [00109]. Thus, Xiao’s biodegradable collagen in the hydrogel reads on stabilizers.
With respect to claims 14-15 and 19, Xiao et al. show the immobilized peptide sequence is QHREDGS (p1, Introduction).

Claims 1-7, 9, and 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6-7, 9, 11-14, and 16-20 of copending Application No. 16/510,381 (the ‘381 application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘381 application anticipated this instant application.
Claim 1 of the ‘381 application disclosed a method comprising topical administration of a formulation comprising a peptide formula of X1X2X3X4X5X6 X7 and a biomaterial to treat a skin condition.
Claim 5 of the ‘381 application disclosed the treated skin condition as a skin wound, reading on epithelial wound.
Claims 1 and 5 of the ‘381 application teach all limitations of this instant claim 1; thus, claims 1 and 5 anticipates this instant claim 1.
Claim 2 of the ‘381 application disclosed the peptide is immobilized to the biomaterial, satisfying the instant claim 2.
Claim 3 of the ‘381 application disclosed the biomaterial is a hydrogel, satisfying the instant claim 3.
Claim 5 of the ‘381 application disclosed the treated skin condition as a skin wound (epithelial wound). In search of the scope of epithelial wound of the ‘381 application, the specification of the ‘381 application [0019] disclosed the treated wound comprising a sore, a cold sore, a cutaneous opening, a lesion, an abrasions, a bum, a rash, an ulcer, a pressure ulcer, an arterial ulcer, a venous ulcer, a diabetes- related wound, a bum, a sun bum, an aging skin wound, a corneal ulceration wound, an inflammatory gastrointestinal tract disease wound, a bowel inflammatory disease wound, a Crohn's disease wound, an ulcerative colitis, a hemorrhoid, an epidermolysis bulosa wound, a skin blistering wound, a psoriasis wound, an animal skin wound, a proud flesh wound, an animal diabetic wound, a retinopathy wound, an oral wound (mucositis), a vaginal mucositis wound, a gum disease wound, a laceration, a surgical incision wound, a post-surgical adhesions wound, a grafted skin site or a donor skin site encompassing the claim scope of the instant claims 4 and 5.
Claim 6 of the ‘381 application disclosed hydrogel comprises at least one biomaterial and a solvent, satisfying the instant claim 6.
Claim 7 of the ‘381 application disclosed the solvent is water, satisfying the instant claim 7.
Claim 9 of the ‘381 application disclosed the hydrogel comprising chitosan, satisfying the instant claim 9.
Claim 11 of the ‘381 application disclosed the hydrogel has an average molecular weight of about 100 Daltons (Da) to about 1,000,000 Da, satisfying the instant claim 11.
Claim 12 of the ‘381 application disclosed the hydrogel has a viscosity from about 100 to about 10,000 cps, satisfying the instant claim 12.
Claim 13 of the ‘381 application disclosed comprising at least one stabilizer, satisfying the instant claim 13.
Claim 14 of the ‘381 application disclosed a peptide in the hydrogel, satisfying the instant claim 14.
Claim 16 of the ‘381 application disclosed the peptide is QHREDGS (SEQ ID NO.: 1), satisfying the instant claims 15 and 20.
Claim 17 of the ‘381 application disclosed the peptide of QHREDGS is present in the hydrogel in a concentration of about 75 μM to about 750 μM, satisfying the instant claim 16.
Claim 18 of the ‘381 application disclosed the peptide of QHREDGS is present in the hydrogel in a concentration of about 100 μM to about 600 μM, satisfying the instant claim 17.
Claim 19 of the ‘381 application disclosed the peptide of QHREDGS is present in the hydrogel in a concentration of about 150 μM to about 500 μM, satisfying the instant claim 18.
Claim 20 of the ‘381 application disclosed the QHREDGS (SEQ ID NO.:l) peptide is conjugated to the hydrogel, satisfying the instant claim 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
14-December-2022




/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658